                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                              CIVIL ACTION NO.: 7:18-cv-00105



JOE HAND PROMOTIONS, INC.,

                        Plaintiff,

                v.

MELISSA PECK, GEORGE G. RAMSEY,                               ORDER ALLOWING STAY
PAUL T. BLUM, individually, and as officers,
directors, shareholders, members, and/or
principals of DUKENFIELD’S TAVERN,
INC. d/b/a Dukenfield’s Tavern, and
DUKENFIELD’S TAVERN, INC. d/b/a
Dukenfield’s Tavern,

                        Defendants.


       This matter is before the Court on Plaintiff’s Motion to Stay proceeding, and it appears to

the Court that all parties consent to the Motion to Stay and that good cause exists to grant the

Motion.

       Therefore, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:

       1. The foregoing motion to stay is granted, all deadlines related to this matter are stayed,

           and that Plaintiff will provide a report to the court on the status of the case on or

           before August 1, 2019.

       This the 5th day of December, 2018.


                                              _________________________________
                                              District Judge Louise W. Flanagan


                                                  1
